Title: To George Washington from George William Fairfax, 1 September 1758
From: Fairfax, George William
To: Washington, George



Dear Sir
Mount Vernon Septr 1st 1758

As soon as I despatched the People upon business, I thought it best to come over here to see whether anything was necessary to have your further advice upon, for indeed the Oftener I come over the more I think it really necessary. For with regard to the Garrett Stairs I am at a loss unless I know whether you intend that for Lodging Appartments for Servts. If not the Stairs may be carried from the left hand room, which you design for Lumber, without making it publick. But if it is for Lodging 6 feet by 12 off from the old Store room will make a retired Stair, and leave a Closet with the Window of 8 by 12 which if not sufficient, you may make a good Room for the same uses above, and leave your Chambers intirely clear. If the Little Stairs (which will be directly opposite to you when you land from the other) will be an Eye-sore you may find a door which will make it uniform. The Landing you know is but narrow & will be almost filled with Door, so that we shall be glad to know whether you intend only the small Vacancies between them to be Paper’d, or the part, [(]supposing where ours is stocoed) to be also. I plainly see Mr Triplett cannot do your

work, before the Frost, for what with Poseys and Major Wests work, He has not begun with the underpinning, but shall write to him immediately, and if he dont come shall employ any I can gett. He now and but lately said he coud not have time, and that your Carpenters must do the larthing Work Sir that you know ought to be done before the Frosts—And I am sorry to say you’l find it necessary to repair all your out Houses—But enough of this for fear you should be uneasy. And I will endeavour to direct for the best.
